Non'ce: Tln's opinion is subject to formal revision before publication fn the
Atlonn`e and Mnryloml Reporters. Users ore requested to notify the Clerk of the
Corn‘t of any formal errors so that corrections may be mode before the bound
volumes go to press.

DISTRlCT OF COLUMBIA COURT OF APPEALS

No. l7-BG-695

lN RE: KIMBERLY L. l\/IARSHALL`
Respondent.
DDN: 125-15
An Administratively Suspended l\/Iember
ofthe Bar of`the District of`Columbia Court of`Appea|s

Bar Registration No. 460886
BEFORE: Thompson, Associate ludge, and Farrel| and Reid, Senior.ludges.
ORDER

On consideration of`the certified consent order from the state of"Virginia that
imposed an indefinite impairment suspension, this court`s lu|y ZI. 2017, order
suspending respondent and directing her to show cause why she should not be
indefinitely suspended pursuant to a disability suspension under D.C. Bar R. Xl §
l3, and the statement of`Disciplinary C`ounse|, and it appearing that respondent has
not filed a response to the court`s order or a D.C. Bar R. Xl, §l4 (g) affidavit. it is

ORDERED that Kimber|y L. l\/|arshall is hereby indefinitely suspended From
the practice of`|aw in the District of`Co|umbia pursuant to D.C. Bar R. XI § 13. It is

FURTHER ORDERED that respondent`s attention is directed to the
requirements ol`D.C. Bar R. Xl § 13 (g) f`or reinstatement1 as well as D.C. Bar R. Xl
§ 14 relating to suspended attorneys and to the provisions ol`Rule Xl § |() (c) dealing
with the timing of` eligibility t`or reinstatement as related to compliance with D.C.
Bar R. Xl § 14, including the filing of`the required affidavit

PER CURIAM